COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00004-CV


BOBBY BOYD AND CYNTHIA                                             APPELLANTS
BOYD
                                        V.
DEUTSCHE BANK NATIONAL                                                APPELLEE
TRUST COMPANY, AS TRUSTEE
OF INDYMAC INDX MORTGAGE
LOAN TRUST 2005-AR18

                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellants' “Motion To Dismiss With Prejudice.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 21, 2013


      1
       See Tex. R. App. P. 47.4.